THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
NORTHWEST BIOTHERAPEUTICS, INC.
 
FORM of WARRANT
 
No. BW-2009-__
___________, 2009

 
This Certifies That, for value received, ____________ and/or its assigns
(collectively, the “Holder”), is entitled to subscribe for and purchase from
Northwest Biotherapeutics, Inc., a Delaware corporation, with its principal
office in Bethesda, Maryland (the “Company”), such number of Exercise Shares as
provided herein at the Exercise Price as provided herein. This Warrant is being
issued conditional upon, and pursuant to the terms and conditions of, that
certain Stock Purchase Agreement of even date herewith (the Stock Purchase
Agreement”), by and among the Company and Holder (the “Note”).
 
1.            Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the Note, as applicable. As used herein, the
following terms shall have the following respective meanings:
 
(a)                      “Common  Stock” shall mean the common stock of the
Company, par value $0.001 per share.
 
(b)                      “Exercise Period” shall mean the period commencing on
the date of issuance of this Warrant and ending five (5) years after the date of
issuance of this Warrant.
 
(c)                      “Exercise Price” of this Warrant shall be equal to
____________ ($___) per share, subject to adjustment as provided herein.
 
(d)                      “Exercise Share” shall mean each of the
______________________ (xxx,xxx) shares of Common Stock for which this Warrant
is exercisable.
 
2.            Exercise of Warrant. This Warrant will be fully vested and
exercisable upon issuance.  The rights represented by this Warrant may be
exercised in whole or in part at any time or times during the Exercise Period,
by delivery of the following to the Company at its address set forth above (or
at such other address as it may designate by notice in writing to the Holder):
 
(a)                      An executed Notice of Exercise in the form attached
hereto;
 
(b)                      Payment of the Exercise Price either (i) in cash or by
check, or (ii) by cancellation of indebtedness; and

 
1.

--------------------------------------------------------------------------------

 

(c)                      This Warrant.
 
Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or Holder’s designee(s), shall be issued and delivered to the Holder
within a reasonable time after the rights represented by this Warrant shall have
been so exercised. In the event that this Warrant is being exercised for less
than all of the then-current number of Exercise Shares purchasable hereunder,
the Company shall, concurrently with the issuance by the Company of the number
of Exercise Shares for which this Warrant is then being exercised, issue a new
Warrant exercisable for the remaining number of Exercise Shares purchasable
hereunder.
 
The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
 
2.1           Net (Cashless) Exercise. Notwithstanding any provisions herein to
the contrary, if the fair market value of one Exercise Share is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of Exercise Shares computed
using the following formula:
 
X = Y (A-B)
 A
 
 
   Where X =
the number of Exercise Shares to be issued to the Holder

 
 
Y =
the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, that portion of the Warrant being
canceled (at the date of such calculation)

 
 
A =
the fair market value of one Exercise Share (at the date of such calculation)

 
 
B =
Exercise Price (as adjusted to the date of such calculation)

 
For purposes of the above calculation, the fair market value of one Exercise
Share shall be determined by the Company’s Board of Directors in good faith;
provided, however, that in the event that this Warrant is exercised pursuant to
this Section 2.1 in connection with a  public offering of  Common Stock, the
fair market value per share shall be the per share offering price to the public
in such  public offering.

 
2.

--------------------------------------------------------------------------------

 

2.2          Securities for Which Warrant is Exercisable. This Warrant shall be
exercisable, in whole or in part, and from time to time, for Common Stock of the
Company.
 
3.             Covenants of the Company.
 
 3.1           Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant.  If at any time during the Exercise Period the number of
authorized but unissued shares of Common Stock shall not be sufficient to permit
exercise of this Warrant, then, in addition to such other remedies as may be
available to Holder, including, without limitation, pursuant to the Note, the
Company will take such corporate action as shall be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes.
 
 3.2           Notices of Record Date. In the event of any taking by the Company
of a record of the holders of any class of securities for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, the Company shall mail to the Holder, at least ten (10) days
prior to the date specified herein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution.
 
 3.3           No Impairment.  The Holder’s rights, preferences and privileges
granted under and/or in connection with this Warrant may not be amended,
modified or waived without the Holder’s prior written consent.
 
 3.4           Registration Rights.  The Company will use commercially
reasonable best efforts to provide the Holder with “piggyback” registration
rights for the Exercise Shares under the same terms and conditions as provided
in the Stock Purchase Agreement, pursuant to the Securities Act of 1933, as
amended (the “Act”).
 
4.             Representations of Holder.
 
 4.1           Acquisition of Warrant for Personal Account. The Holder
represents and warrants that it is acquiring the Warrant and the Exercise Shares
solely for its account for investment and not with a view to or for sale or
distribution of said Warrant or Exercise Shares, or any part thereof, except in
compliance with applicable federal and state securities laws. The Holder also
represents and warrants that the all legal and beneficial interests in the
Warrant and the Exercise Shares which the Holder is acquiring are being acquired
for, and will be held for, its account only.
 
 4.2           Securities Are Not Registered.
 
 (a)           The Holder understands that the Warrant and the Exercise Shares
have not been registered under the Act on the basis that no distribution or
public offering of the stock of the Company is to be effected by the Holder. The
Holder realizes that the basis for the exemption may not be present if,
notwithstanding its representations, the Holder has a present intention of
acquiring the securities for a fixed or determinable period in the future,
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder
represents and warrants that it has no such present intention.

 
3.

--------------------------------------------------------------------------------

 

(b)           The Holder recognizes that the Warrant and the Exercise Shares
must be held indefinitely unless they are subsequently registered under the Act
or an exemption from such registration is available.
 
(c)           The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Act unless certain
conditions are met, including, among other things, the availability of certain
current public information about the Company, the resale following the required
holding period under Rule 144 and the number of shares being sold during any
three month period not exceeding specified limitations.
 
4.3           Legends.
 
The Holder understands and agrees that all certificates evidencing the shares to
be issued to the Holder may bear the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
4.4           Accredited Investor Status. The Holder is an “accredited investor”
as defined in Regulation D promulgated under the Act.
 
5.            Adjustment of Exercise Price and Exercise Shares.
 
5.1           Changes in Securities.  In the event of changes in the
Common  Stock by reason of stock dividends, splits, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, or the like, the number of Exercise Shares
available under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the same shares as the Holder would have owned
had the Warrant been exercised prior to the event and had the Holder continued
to hold such shares until after the event requiring adjustment. For purposes of
this Section 5, the “Aggregate Exercise Price” shall mean the aggregate Exercise
Price payable in connection with the exercise in full of this Warrant. The form
of this Warrant need not be changed because of any adjustment in the number of
Exercise Shares subject to this Warrant.
 
5.2           Certificate of Adjustments. Upon each adjustment of the Exercise
Price and/or Exercise Shares, the Company shall promptly notify the Holder in
writing and furnish the Holder with a certificate of its Chief Executive Officer
or Chief Financial Officer setting forth such adjustment and the facts upon
which such adjustment is based.

 
4.

--------------------------------------------------------------------------------

 

6.             Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) to be issued upon exercise of this Warrant
shall be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share. If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the then current fair market value of one Exercise Share by such fraction.
 
7.            Transfer of Warrant. Subject to applicable laws, this Warrant and
all rights hereunder are transferable, in whole or in part, to the extent
permitted under applicable securities laws, at any time or times by the Holder,
upon delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign a customary
investment letter in form and substance reasonably satisfactory to the Company.
 
8.            Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may reasonably impose (which shall, in the case of
a mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
9.            Amendment. Any term of this Warrant may be amended or waived only
with the written consent of the Company and the Holder.
 

10.          Notices, etc. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given upon actual delivery to the
recipient.  All communications shall be sent to the Company and to the Holder at
the addresses set forth herein or in the Stock Purchase Agreement, or at such
other address as the Company or Holder may designate by written notice to the
other parties hereto.
 
11.          Governing Law. This Warrant and all rights, obligations and
liabilities hereunder shall be governed by and construed under the laws of the
State of Delaware as applied to agreements among Delaware residents, made and to
be performed entirely within the State of Delaware without giving effect to
conflicts of laws principles.
 
[Signature Page Follows]

 
5.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.
 
Northwest Biotherapeutics, Inc.
   
By:
     
Name: Alton Boynton
   
Title: President



Address:  7600 Wisconsin Ave
  Suite 750
  Bethesda, MD  20814
 
Holder:___________________________________________
 
By:
     
Name:
   
Title:
   
Address:

 
[Signature Page to Warrant No. BW-2009-___]
 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO: Northwest Biotherapeutics, Inc.
 
(1)           ¨            The undersigned hereby elects to purchase ________
shares of Common Stock (the “Exercise Shares”) of Northwest Biotherapeutics,
Inc. (the “Company”) pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.
 
¨            The undersigned hereby elects to purchase ________ shares of Common
Stock (the “Exercise Shares”) of Northwest Biotherapeutics, Inc. (the “Company”)
pursuant to the terms of the net exercise provisions set forth in Section 2.1 of
the attached Warrant, and shall tender payment of all applicable transfer taxes,
if any.
 
(2)           Please issue a certificate or certificates representing said
Exercise Shares in the name of the undersigned or in such other name as is
specified below:
 
________________________
(Name)
 
________________________
________________________
(Address)
 
(3)           The undersigned represents that (i) the aforesaid Exercise Shares
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares, except in accordance with applicable federal and state securities laws;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that Exercise Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid Exercise Shares may not be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met and until the undersigned
has held the shares for the number of years prescribed by Rule 144, that among
the conditions for use of the Rule is the availability of current information to
the public about the Company; and (vi) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Exercise Shares unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition or unless such transaction is in
compliance with applicable federal and state securities laws.
 

     
 (Date)
 
(Signature)
               
(Print name)


 
1.

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
   
(Please Print)
   
Address:
   
(Please Print)

 
Dated: __________, 20__
 
Holder’s
 
Signature:
     
Holder’s
 
Address:
 

 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 
2.

--------------------------------------------------------------------------------

 